 Case 2:19-cv-10471-MAG-EAS ECF No. 1 filed 02/15/19      PageID.1    Page 1 of 5



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

CARMEN DAVIDSON,

            Plaintiff,                     Case No.
v.
                                            Hon.

BEAUMONT HEALTH,

            Defendants.
GOLD STAR LAW, P.C.
Maia Johnson Braun (P40533)
David A. Hardesty (38609)
Attorneys for Plaintiff
2701 Troy Center Dr., Ste. 400
Troy, Michigan 48084
(248) 275-5200
mjohnson@goldstarlaw.com
dhardesty@goldstarlaw.com

                                 COMPLAINT

      Plaintiff, Carmen Davidson, through her attorneys, Gold Star Law, P.C., for

her Complaint states:

                  PARTIES, JURISDICTION AND VENUE

      1.    Plaintiff, Carmen Davidson (“Davidson”) is an individual who resides

in Bloomfield Hills, Oakland County, Michigan.

      2.    Defendant, Beaumont Health, (“Beaumont”) is a domestic nonprofit

corporation with its place of business in Oakland County, Michigan.
 Case 2:19-cv-10471-MAG-EAS ECF No. 1 filed 02/15/19         PageID.2    Page 2 of 5



      3.     The wrongful conduct of Defendants alleged herein occurred in

Oakland County.

      4.     This action arises under the Fair Labor Standards Act of 1938

(“FLSA”) 29 U.S.C. 201, et seq., and jurisdiction of this Court are invoked

pursuant to 28 U.S.C. 1331.

      5.     Defendants reside within this judicial district and the claims asserted

in the action arose within this district. Venue is proper in this Court pursuant to 28

U.S.C. 1391(b).

                           FACTUAL ALLEGATIONS

      6.     Beaumont is a domestic nonprofit corporation with its registered

office in Southfield, Michigan and a location in Madison Heights, Michigan.

      7.     Beaumont is in the business of providing health care and health

services, including home care services.

      8.     Davidson worked as a Registered Nurse for Beaumont’s Home Care

Division from September, 2017 until her employment was terminated on or about

March 20, 2018.

      9.     Defendants paid Plaintiff hourly at a rate of $37.12 an hour.

      10.    On average, Davidson worked 55-60 hours per week.

      11.    Davidson also worked every fourth weekend of the month on both

Saturday and Sunday.



                                          2
 Case 2:19-cv-10471-MAG-EAS ECF No. 1 filed 02/15/19           PageID.3   Page 3 of 5



      12.    In addition to working during business hours, Plaintiff frequently had

to perform clerical work at her home after office hours. On average, Plaintiff spent

at least 19 hours per week performing such work; Defendants did not compensate

Plaintiff for performing clerical work after business hours.

      13.    Defendants were, or should have been, aware that Plaintiff was

working these uncompensated hours. Additionally, Plaintiff performed a

significant amount of work within a computer system, monitored and maintained

by the employer, which would indicate that she was performing tasks after

business hours.

      14.    Defendants were required to compensate Davidson 1 ½ times her

regular rate of pay for all hours worked in excess of 40 hours per week. Defendants

did not compensate Plaintiff at 1 ½ times her regular rate of pay for hours worked

in excess of 40 hours per week. Defendants did not compensate Plaintiff at all for

hours worked in excess of 37-40 hours per week.

      15.    Plaintiff was not, at any time during her employment with Defendants,

exempt from the overtime pay requirements of the FLSA.

      16.    All hours worked by Plaintiff, including overtime hours, were worked

at the direction and with the sufferance of Defendants.




                                          3
 Case 2:19-cv-10471-MAG-EAS ECF No. 1 filed 02/15/19        PageID.4    Page 4 of 5



      17.    Defendants’ failure to pay overtime is in violation of the FLSA was

willful and with knowledge, or with reckless disregard, for the statutory

requirements under the FLSA.

                     CAUSE OF ACTION
     VIOLATION OF THE FAIR LABOR STANDARDS ACT OF 1938


      18.    Plaintiff incorporates the allegations in the foregoing paragraphs as if

fully stated herein.

      19.    Defendants are “employers” within the coverage of the FLSA.

      20.    Plaintiff is an “employee” within the coverage of the FLSA.

      21.    Defendants were required to compensate Plaintiff at 1 ½ times her

regular rate of pay for hours worked in excess of 40 per week.

      22.    Defendants failed to compensate Plaintiff at 1 ½ times her regular rate

of pay for hours worked in excess of 40 per week.

      23.    Defendants’ violation of the FLSA was willful, with knowledge or

reckless disregard for the statutory requirements under the FLSA.

      24.    Pursuant to the FLSA, Defendants are liable to Plaintiff for the

difference between the amount paid and the amount that, but for the violation,

would have been paid, plus an additional equal amount as liquidated damages, and

reasonable attorney fees. 29 U.S.C. § 216(b).




                                         4
 Case 2:19-cv-10471-MAG-EAS ECF No. 1 filed 02/15/19        PageID.5   Page 5 of 5



      25.   Pursuant to the FLSA, based upon an average of 55 hours worked

each week, plus the hours worked every fourth weekend, Defendants are liable to

Davidson for at least $31,403.52 in unpaid overtime compensation.

      26.   Davidson is entitled to an additional equal amount, or at least

$31,403.52 in liquidated damages.

      27.   Davidson is also entitled to her costs and attorney fees in having to

pursue this action against Defendants.

      WHEREFORE, Plaintiff, Carmen Davidson, requests that this Court award

her at least $31,403.52 in actual unpaid overtime wages, an equal amount as

liquidated damages, her reasonable costs and attorney fees, and such other relief as

this Court deems appropriate.



                                             Respectfully submitted,

                                             GOLD STAR LAW, P.C.

                                             /s/ Maia Johnson Braun       .
                                             Maia Johnson Braun (P40533)
                                             Attorney for Plaintiff
                                             2701 Troy Center Dr., Ste. 400
                                             Troy, Michigan 48084
                                             (248) 275-5200
                                             mjohnson@goldstarlaw.com
Dated: February 15, 2019




                                         5
